t c memo united_states tax_court kathryn j gillette and raif szczepanski petitioners v commissioner of internal revenue respondent docket no 16626-15l filed date kathryn j gillette and raif szczepanski pro sese nathan m swingley and timothy a lohrstorfer for respondent memorandum findings_of_fact and opinion buch judge this collection case was filed pursuant to sec_6330 to challenge the commissioner’s notice_of_determination sustaining a proposed levy to collect a federal_income_tax liability ms gillette and mr szczepanski 1all section references are to the internal_revenue_code code in effect at continued argue that they are not liable for the additional tax on an early individual_retirement_account ira distribution because ms gillette’s disability in qualified her for an exception under sec_72 they also argue that they are not liable for alterative minimum_tax because of ms gillette’s prescription drug- induced gambling addiction finally they contend that the settlement officer abused his discretion by not accepting ms gillette and mr szczepanski’s public policy or equity offer-in-compromise under sec_301_7122-1 proced admin regs ms gillette and mr szczepanski failed to establish that an exception under sec_72 applies therefore they are liable for the additional tax for an early ira distribution additionally ms gillette and mr szczepanski are liable for the alternative_minimum_tax lastly the settlement officer did not abuse his discretion in denying ms gillette and mr szczepanski’s collection alternative findings_of_fact ms gillette has served in our military and worked as a firefighter she also purchased and managed rental properties accumulating properties for which she continued all relevant times we round all monetary amounts to the nearest dollar collected rents managed financials and performed most maintenance ms gillette’s husband mr szczepanski worked as a police officer i ms gillette’s compulsive gambling in the early 2000s ms gillette began taking the prescription medication mirapex for restless legs syndrome she continued taking mirapex until around when her insurance_company required a change to the generic alternative pramipexole over the years ms gillette’s medication became less effective and her doctor increased her dosage after a particular dosage increase in date ms gillette began to exhibit severe compulsive behavior particularly compulsive gambling the first instance of compulsive behavior occurred when ms gillette and mr szczepanski celebrated ms gillette’s retirement from the fire department aboard a cruise_ship on this seven-day cruise ms gillette gambled through the nights and when she returned home she began searching for nearby casinos 2pramipexole is the generic version of mirapex and they are referred to interchangeably throughout the record ms gillette testified at trial that she stopped taking mirapex in 3ms gillette also experienced other compulsive behaviors because those other compulsions are unrelated to the tax issues presented in this case we do not address them further from this point ms gillette’s gambling activity significantly increased she began traveling hours from her home to play live casino games increasing her bets to upwards of dollar_figure on a single play at a slot machine and betting thousands of dollars on a single hand of blackjack she opened credit lines at various casinos and many were soon in default but ms gillette also won big on one occasion she won roughly dollar_figure she left the casino with less having played and lost a portion of her winnings she went immediately to another casino that had closed one of her many credit lines and paid off her debt to that casino the casino then extended her further credit days later without much sleep and without leaving the casino ms gillette gambled away all of her winnings ms gillette’s gambling worsened occasionally she would go days without sleep and at times slept in her car if she wasn’t given a complimentary night’s stay at a casino other times she would fall asleep at blackjack tables and slot machines only to be awakened by dealers and casino attendants nearly all of the money she collected from her rental properties went to casinos when she ran out of money she borrowed from friends and didn’t pay them back took money and credit cards from her husband’s wallet and eventually withdrew money from her retirement account in she neglected her rental properties by failing to perform routine maintenance distanced herself from friends and family and failed to keep up with her personal well-being eventually ms gillette’s compulsive behavior caught up with her financially she stopped paying her mortgages property taxes maintenance_expenses and credit card bills she received tax sale notices for her rental properties and a sheriff’s warrant for unpaid indiana state taxes her rental property business was nearly in ruins date was a turning point for ms gillette while she was accompanying her son to cosign for a car loan the manager informed ms gillette and her son that ms gillette would not be able to cosign for her son’s loan because many of her properties were in foreclosure and her credit score was far too low ms gillette’s son was alarmed to his knowledge his mother was always financially responsible that is when ms gillette’s son confronted her about her prescription medication he looked into the side effects of pramipexole and learned that a known side effect in some individuals is severe compulsive behavior particularly compulsive gambling ms gillette took that information to her doctor and they developed a plan to take her off the medication ms gillette began reducing her medication in despite reducing her medication and knowing its side effects ms gillette continued to gamble in and she stopped taking pramipexole and stopped gambling in ii ms gillette and mr szczepanski’ sec_2012 return ms gillette and mr szczepanski filed a joint return in date after getting an extension they reported dollar_figure in wages dollar_figure from an ira distribution dollar_figure from pensions and annuities dollar_figure of income from ms gillette’s rental properties and dollar_figure in gambling winnings ms gillette also reported dollar_figure in gambling_losses they reported an dollar_figure tax_liability that included additional tax of dollar_figure for a premature ira distribution and dollar_figure of alternative_minimum_tax withholdings reduced their balance due to dollar_figure which they did not pay on date the commissioner issued to ms gillette and mr szczepanski separate notices of intent to levy for and they timely requested a hearing in their request they stated that they wanted to pursue an installment_agreement and an offer-in-compromise iii collection hearing ms gillette and mr szczepanski were notified that their appeal had been assigned to a settlement officer and they received a letter setting a telephone hearing for date the settlement officer requested that ms gillette and mr szczepanski provide a completed form 433-a collection information statement for wage earners and self-employed individuals a signed return and a completed form_656 offer_in_compromise ms gillette and mr szczepanski provided the settlement officer with a completed offer-in-compromise citing exceptional circumstances they included with their offer a collection information statement with accompanying financial information a signed return an dollar_figure payment and an explanation of ms gillette’s exceptional circumstances in support of their claim for exceptional circumstances they included ms gillette’s medical records and various documents related to pramipexole and its side effects ms gillette and mr szczepanski offered to compromise their liability for dollar_figure the offer was forwarded to an offer examiner the offer examiner reviewed ms gillette and mr szczepanski’s financial information and determined that they had a reasonable collection potential of dollar_figure during his conversation with ms gillette the offer examiner informed her that she could satisfy her tax_liability by selling two rental properties ms gillette responded that the remaining properties were for her retirement and argued that she should not be held liable for the additional tax on the early ira distribution because of her health problems the offer examiner informed ms gillette that the commissioner waives the additional tax in certain situations and that it should have been dealt with when she filed her return he concluded that ms gillette did not meet any of the special circumstances for an offer-in-compromise the offer examiner sent ms gillette and mr szczepanski a letter rejecting their offer-in-compromise in a follow-up letter the offer examiner stated that the reason for his rejection was that ms gillette and mr szczepanski had the ability to pay the liability in full and that ms gillette’s special circumstances did not constitute a hardship the offer was sent back to the settlement officer who agreed with the offer examiner’s rejection stating eta criteria was considered but circumstances did not change the rejection determination after attempting to reach ms gillette and mr szczepanski to discuss other collection alternatives the settlement officer issued a notice_of_determination for on date his determination_letter states that he agreed with the offer examiner ’ s determination to reject ms gillette and mr szczepanski’s offer based on available net equity in real_estate and that ms gillette’s circumstances were considered but did not change the rejection determination ms gillette and mr szczepanski filed a timely petition with the court on date while residing in indiana in their petition they challenge their liability arguing that the ira withdrawal was done to save ms gillette’s homes from foreclosure that because of ms gillette’s compulsive behavior her income looked like it was dollar_figure million and that they had to pay alternative_minimum_tax which is unfair due to the fact that ms gillette’s true income was negative when the gambling_losses are taken into account they further argue that ms gillette’s pathological gambling was a singular and extraordinary event due to her medication that t here should be no penalty for early withdraw from an ira due to a true emergency and that b ecause of the drug she was mentally impaired and incompetent she paid no bills and only gambled with her money in ms gillette and mr szczepanski contend that because of these circumstances they should be taxed as if they had paid her bills and the rest of the taxes should be paid_by the drug company before the initial trial date the commissioner filed a motion to remand this case to the office of appeals for further consideration ms gillette and mr szczepanski did not object in his motion the commissioner stated that the settlement officer did not sufficient ly address whether petitioners’ argument that petitioner kathryn j gillette’s gambling problem which she claims was a side effect of a drug she was prescribed would be an exceptional circumstance that would justify relief on public policy grounds the motion further stated that t he record does not sufficiently articulate the settlement officer’s consideration of the public policy reasons in evaluating the offer_in_compromise because the record is undeveloped there is not an opportunity for meaningful review the court granted the commissioner’s motion in its order the court instructed the parties to conduct a supplemental hearing that specifically addressed a public policy or equity offer-in-compromise iv supplemental collection hearing in preparation for the supplemental hearing the settlement officer reviewed the documents provided by ms gillette and mr szczepanski researched ms gillette’s prescriptions reviewed ms gillette and mr szczepanski’ sec_2015 return which reported roughly dollar_figure in gambling income and researched the procedures and authority for accepting a public policy or equity offer-in- compromise the settlement officer referenced the court’s remand instructions in his communication with ms gillette and mr szczepanski and frequently consulted with the commissioner’s counsel on the court’s requirements for the supplemental hearing the parties held a supplemental collection hearing in indianapolis indiana an assisting settlement officer conducted the face-to-face hearing with ms gillette and mr szczepanski while the original settlement officer participated over the phone at the hearing ms gillette and mr szczepanski provided more documents and medical_research regarding pramipexole additional medical records concerning ms gillette’s compulsive behavior court documents from proceedings against the pharmaceutical companies and casinos state of indiana tax sale notices and additional financial information the settlement officer discussed a public policy or equity offer-in- compromise with ms gillette and mr szczepanski and informed them of the internal revenue manual’s irm guidance regarding such an offer ms gillette supplied further evidence of her compulsive behavior argued that she had no control_over her gambling addiction and contended that she should not be liable for the alterative minimum_tax or the additional tax on premature ira_distributions because of her condition the settlement officer informed ms gillette and mr szczepanski that he would review the documents for a public policy or equity offer-in-compromise and that if he rejected the offer a supplemental notice_of_determination would be issued on date the commissioner issued a supplemental notice_of_determination sustaining the proposed levy the settlement officer attached a report detailing his consideration of ms gillette and mr szczepanski’s public policy or equity offer-in-compromise his report observes that the side effects of pramipexole specifically compulsive gambling have been known since and that ms gillette made the choice to continue taking the medication he reasoned that ms gillette’s actions were not reasonable or responsible a requirement under irm pt date he also concluded that ms gillette and mr szczepanski’s arguments were not supported by the irm and that a s noted in irm the fact that the taxpayer thinks the law is unfair would not support public policy acceptance of an offer-in-compromise v trial the commissioner filed two motions in limine seeking to exclude ms gillette and mr szczepanski’s witnesses from testifying these witnesses included ms gillette’s doctor accountant ex-husband sister and son a veterans’ administration va social worker the settlement officer and the commissioner’s counsel the commissioner argued that these witnesses would provide only cumulative evidence the motions also argued that the court’s review should be limited to the administrative record a hearing was held on the commissioner’s motions the day before trial the court granted the motions in part disallowing testimony from the commissioner’s counsel the va social worker and ms gillette’s doctor accountant and ex-husband the court denied the motions in all other respects trial was held the next day ms gillette’s and mr szczepanski’s testimony included much of the same information and documentation already in the administrative record ms gillette testified to the process of removing herself from pramipexole and her recovery from compulsive gambling she explained that although she was aware of pramipexole’s side effects in she continued taking it until while she tried different medications to treat restless legs syndrome she also testified that she continued gambling through the settlement officer testified about his review of ms gillette and mr szczepanski’s offer at the collection hearing and the supplemental hearing he informed the court that during the supplemental hearing he reviewed pramipexole’s potential side effects and ms gillette’s medical records but ultimately concluded that ms gillette and mr szczepanski’s situation did not justify acceptance of a public policy or equity offer-in-compromise in their brief ms gillette and mr szczepanski argue that they qualify for an exception to the additional tax on premature ira_distributions under sec_72 they contend that ms gillette’s compulsive gambling was a mental illness caused by pramipexole and is a disability under sec_72 they also argue that the alternative_minimum_tax is neither fair nor just because ms gillette’s compulsive gambling caused an irregularity in her return finally they state that the settlement officer abused his discretion by disregarding ms gillette’s medical records basing his decision to reject petitioners ’ offer_in_compromise on prejudice rather than facts and not engaging in reasoned decision making when he recommended gillette’s oic be denied opinion the questions before the court are whether ms gillette and mr szczepanski are liable for the additional tax on premature ira_distributions under sec_72 whether ms gillette and mr szczepanski are liable for the alternative_minimum_tax and whether the settlement officer abused his discretion in rejecting ms gillette and mr szczepanski’s proposed collection alternative on grounds of effective tax_administration specifically a collection alternative based on public policy or equity under sec_301_7122-1 proced admin regs i challenges to the underlying liability a taxpayer may challenge the existence or amount of the underlying tax_liability at a collection hearing including a self-reported liability on the taxpayer’s original return if the taxpayer did not have a previous opportunity to dispute the liability where the taxpayer properly challenges the underlying liability the court reviews the challenge de novo during their collection hearing ms gillette and mr szczepanski challenged the sec_72 additional tax and the alternative_minimum_tax because they have properly challenged the underlying liability we review the commissioner’s determination to impose the additional tax and the alternative_minimum_tax de novo a sec_72 additional tax generally a additional tax is imposed on a taxpayer who receives an early distribution from a qualified_retirement_plan sec_72 provides exceptions to the tax at issue here is the exception provided in sec_72 for a distribution that is attributable to the employee’s being disabled within the meaning of subsection m a taxpayer is disabled if he or she is unable to engage in any substantial_gainful_activity by reason of any medically determinable physical or mental sec_6330 see 122_tc_1 5114_tc_604 114_tc_176 sec_72 impairment which can be expected to result in death or to be of long- continued and indefinite duration an individual’s substantial_gainful_activity is the activity or a comparable activity in which the individual customarily engaged prior to the arising of the disability ms gillette argues that her gambling addiction falls under two examples enumerated in sec_1_72-17a income_tax regs the first is d amage to the brain or brain abnormality which has resulted in severe loss of judgment intellect orientation or memory the second is m ental diseases eg psychosis or severe psychoneurosis requiring continued institutionalization or constant supervision of the individual dollar_figure notwithstanding these two examples a n impairment which is remediable does not constitute a disability within the meaning of sec_72 an impairment is remediable if the taxpayer can treat the impairment with reasonable effort and safety to himself and where the sec_72 sec_1_72-17 sec_1_72-17a income_tax regs sec_1_72-17a income_tax regs sec_1_72-17a income_tax regs sec_1_72-17a income_tax regs taxpayer will not be prevented by the impairment from engaging in his customary or any comparable substantial_gainful_activity even accepting that ms gillette suffered an impairment in we nonetheless find that any impairment was remediable and not a disability under sec_72 ms gillette was treated in a reasonable and safe manner with the help of her family and medical professionals she was able to return to managing her rental properties and financial affairs and has not gambled since any impairment that affected ms gillette during the year at issue was remediable she was not disabled under sec_72 and does not qualify for an exception under sec_72 b alternative_minimum_tax the alternative_minimum_tax is imposed in addition to all other taxes under subtitle a of the code on a taxpayer’s alternative minimum taxable incomedollar_figure alternative_minimum_taxable_income is a taxpayer’s taxable_income determined sec_1_72-17a income_tax regs sec_55 with adjustments under sec_56 and sec_58 and increased by items of tax preference in section dollar_figure ms gillette and mr szczepanski’s return for reported an alternative_minimum_tax of dollar_figure they argue that i t is neither fair nor just that gillette was taxed an alternative_minimum_tax rate due to her mirapex-induced gambling and that this alternative_minimum_tax would not have been due under ordinary circumstances they contend that they should be taxed as if they had paid all of ms gillette’s expenses in her real_estate business and as if the gambling had never occurred in their briefing they cite irs publication your rights as a taxpayer to support these positions but cite no other legal authority there is no legal authority for exempting ms gillette and mr szczepanski from the alternative_minimum_tax therefore ms gillette and mr szczepanski are liable for the alterative minimum_tax ii collection action in addition to challenging the underlying liability a taxpayer in a collection hearing may challenge the appropriateness of the collection action and raise offers sec_55 of collection alternativesdollar_figure we review these challenges for abuse of discretiondollar_figure ms gillette and mr szczepanski challenge the settlement officer’s rejection of their public policy or equity offer-in-compromise and his determination to sustain the levy therefore we review his determination for abuse_of_discretion a offer-in-compromise the secretary is authorized to compromise civil tax_liabilities arising under the codedollar_figure guidance for the acceptance of such compromises under sec_7122 is outlined in the regulations and includes three grounds for the compromise of a liability doubt as to liability doubt as to collectibilty and to promote effective tax administrationdollar_figure sec_6330 and iii 16sego v commissioner t c pincite goza v commissioner t c pincite sec_7122 sec_301_7122-1 proced admin regs sec_301_7122-1 proced admin regs because ms gillette and mr szczepanski can pay their liability in full they argue that the settlement officer failed to consider their offer-in- compromise on the basis of promoting effective tax administrationdollar_figure b effective tax_administration the commissioner may compromise a taxpayer’s liability to promote effective tax_administration in two instancesdollar_figure the first is when collection of the full liability would cause the taxpayer economic hardship dollar_figure ms gillette and mr szczepanski do not make an argument and would not meet the requirements for an economic hardship offer-in-compromise instead their arguments fall under the second instance a nonhardship public policy or equity compromisedollar_figure if there are no grounds for compromise under doubt as to liability or doubt as to collectibility and the taxpayer does not meet the requirements of an economic hardship the commissioner may compromise to promote effective tax 19see sec_301_7122-1 proced admin regs see also 125_tc_301 sec_301_7122-1 proced admin regs makes the ability to make full payment a precondition to any offer_in_compromise based on effective tax_administration aff’d 469_f3d_27 1st cir sec_301_7122-1 proced admin regs sec_301_7122-1 proced admin regs sec_301_7122-1 proced admin regs administration where compelling public policy or equity considerations identified by the taxpayer provide a sufficient basis for compromising the liability such a compromise is justified if due to exceptional circumstances collection of the full liability would undermine public confidence that the tax laws are being administered in a fair and equitable manner the taxpayer proposing the compromise will be expected to demonstrate circumstances that justify compromise even though a similarly situated taxpayer may have paid his liability in full notwithstanding these requirements the commissioner will not accept an effective tax_administration compromise if acceptance would undermine compliance by taxpayers with the tax laws while there is no specific test the regulations give some guidance as to the types of cases that may be considered under a public policy or equity compromisedollar_figure they include a taxpayer with a serious illness requiring hospitalization for a number of years who at the time was unable to manage hi sec_23sec b ii proced admin regs sec_301_7122-1 proced admin regs sec_301_7122-1 proced admin regs sec_301_7122-1 proced admin regs sec_301_7122-1 proced admin regs or her financial affairs including filing tax returns and a taxpayer who learns after an audit that incorrect advice was given by the commissioner and is now facing additional taxes and penalties because of that advicedollar_figure the irm also lists compelling factors to consider when examining a public policy or equity offer-in-compromisedollar_figure they include situations where the taxpayer’s liability was the result of the commissioner’s processing error following the commissioner’s erroneous advice or instructions the commissioner’s unreasonable delay or the criminal or fraudulent act of a third partydollar_figure additionally accepting a public policy or equity offer-in-compromise may be appropriate where rejecting it would cause a significant negative impact on the taxpayer’s community or the taxpayer was incapacitated and thus unable to comply with the tax laws a public policy or equity offer-in-compromise is not appropriate unless the taxpayer’s argument is based on more than her belief that the tax laws are unfairdollar_figure sec_301_7122-1 proced admin regs 29internal revenue manual irm pt date 30irm pt and 31irm pt and 32irm pt ms gillette and mr szczepanski argue that their public policy or equity offer-in-compromise should be accepted because ms gillette’s mental illness was caused by her prescription medication while ms gillette’s circumstances are unfortunate ms gillette and mr szczepanski did not provide grounds for treating them differently from a similarly situated taxpayer who paid his or her liability in fulldollar_figure their situation also differs from the examples given in the regulations ms gillette did not require hospitalization for a number of years she was able to file her tax returns she collected rents from her rental properties and she did not receive incorrect advice from the commissionerdollar_figure finally ms gillette and mr szczepanski do not meet any of the compelling factors outlined in the irm ms gillette was not so incapacitated that she was unable to comply with the tax laws rejection of their public policy or equity offer- in-compromise would not have had a significant negative impact on their community and their tax_liability was not caused by an error or delay of the commissioner or the fraudulent or criminal conduct of a third partydollar_figure 33see sec_301_7122-1 proced admin regs see also irm pt 34see sec_301_7122-1 proced admin regs 35see irm pt c abuse_of_discretion our review for abuse_of_discretion is not an independent review of the settlement officer’s actions and we do not substitute our judgment for that of the settlement officer we only ensure that the settlement officer’s decision was not arbitrary capricious or without sound basis in fact or lawdollar_figure the settlement officer’s determination must take three things into consideration verification that the requirements of the applicable law and administrative procedure have been met issues properly raised by the taxpayer and whether any proposed collection action balances the need for efficient tax collection with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessarydollar_figure ms gillette and mr szczepanski argue that the settlement officer abused his discretion by not engaging in reasoned decision making they contend that the settlement officer’s decision to reject their offer-in-compromise was based on prejudice rather than facts we disagree 36see klein v commissioner t c __ __ slip op pincite date murphy v commissioner t c pincite sec_6330 the record is clear that the settlement officer verified that all requirements of applicable law and administrative procedure had been met not only did the settlement officer review ms gillette and mr szczepanski’s offer-in-compromise at the collection hearing but he also reviewed their offer-in-compromise at the supplemental hearing with a specific focus on public policy or equity compromises under sec_301_7122-1 proced admin regs the record also shows that the settlement officer considered all of the issues raised by ms gillette and mr szczepanski during their collection hearing and supplemental hearing answering all of their inquires and explaining the applicable law and finally the settlement officer determined that the collection action was no more intrusive than necessary while we are not disputing ms gillette’s medical_condition we conclude that the settlement officer did not abuse his discretion in rejecting ms gillette and mr szczepanski’s public policy or equity offer-in-compromise ms gillette and mr szczepanski did not meet their burden of establishing that acceptance of their public policy or equity offer-in-compromise would not undermine compliance additionally we note that their circumstances are not akin to those in any of the examples in the regulations or the compelling factors in the irm finally ms gillette and mr szczepanski argue that the settlement officer abused his discretion by failing to forward their offer-in-compromise to the effective tax_administration eta non-economic hardship group in austin texas for consideration we disagree the irm states that if a settlement officer is considering a public policy or equity offer-in-compromise it is important that appropriate cases are identified and forwarded to the eta non-economic hardship groupdollar_figure but it does not require forwarding for all public policy or equity offers-in compromise and a settlement officer can reject a public policy or equity offer-in-compromise without forwarding it to the eta non-economic hardship groupdollar_figure the settlement officer’s decision to reject ms gillette and mr szczepanski’s offer without forwarding it to the eta non-economic hardship group was within his power under the irm and was not an abuse_of_discretion iii conclusion ms gillette and mr szczepanski failed to establish that they are qualified for an exception to the additional tax on a premature_distribution under sec_72 and they are liable for the additional tax ms gillette and mr 38irm pt 39see irm pt see also irm pt date szczepanski are also liable for the alternative_minimum_tax finally we find that the settlement officer did not abuse his discretion in rejecting ms gillette and mr szczepanski’s public policy or equity offer-in-compromise and that his determination has a sound basis in fact and law to reflect the foregoing decision will be entered for respondent
